DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (US 20190129178) hereto after referred to as D1.

With regard to claim 1, D1 teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], and [0138]; comprising: a display (250) configured to provide a display image; a waveguide (270, 280, 290, 300, 310) having an output coupler (570, 580, 590, 600, 610) through which a real-world image from a real-world object is viewable from an eye box ([0127]), wherein the waveguide (270, 280, 290, 300, 310) is configured to receive the display image from the display and wherein the output coupler (570, 580, 590, 600, 610) is configured to couple the display image out of the waveguide towards the eye box ([0127]); and first and second geometrical phase lenses (fig. 10, element 1004, 1008 and [0138]) that are each configured to exhibit different lens powers under different circular light polarizations ([0070]), wherein the first geometrical phase lens (350) is between the output coupler (570, 580, 590, 600, 610) and the eye box ([0127]) and wherein the output coupler (570, 580, 590, 600, 610) is between the second geometrical phase lens (340) and first geometrical phase lens (1004).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], and [0138]; further comprising first (1004) and second polarization switches (1008) and a linear polarizer ([0138]), wherein the output coupler (570, 580, 590, 600, 610) and the linear polarizer are between the first and second polarization switch and wherein the linear polarizer is between the output coupler and the first polarization switch.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], and [0138]; wherein the first (1004) and second (1008) polarization switches are configured to operate in: a first state in which the display image passes through the first geometrical phase lens with a first circular polarization ([0138]); and a second state in which the display image passes through the first geometrical phase lens with a second circular polarization ([0138]) that is different than the first circular polarization.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], and [0138]; wherein the first geometrical phase lens (350) is configured to exhibit a positive lens power ([0136], [0142]) for the display image passing through the first geometrical phase lens with the first circular polarization ([0138]).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], and [0138]; wherein the first geometrical phase lens (350) is configured to exhibit a negative lens power ([0136], [0142]) for the display image passing through the first geometrical phase lens with the second circular polarization ([0138]).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], [0136], [0138] and [0142]; wherein the first geometrical phase lens (350) is configured to: pass the real-world image to the eye box with a positive lens power ([0136]) when the first geometrical phase lens receives the real-world image with the first circular polarization ([0138]); and pass the real-world image to the eye box ([0127]) with a negative lens power ([0136]) when the first geometrical phase lens receives the real-world image with the second circular polarization ([0138]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], [0136], [0138] and [0142]; wherein the second geometrical phase lens is configured to: exhibit a negative lens power to the real-world image light that is passing through the first geometrical phase lens with the positive lens power; and exhibit a positive lens power to the real-world image that is passing through the first geometrical phase lens with the negative lens power.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0070], [0127], [0136], [0138] and [0142]; further comprising: a first quarter wave plate ([0009]) between the first polarization switch and the first geometrical phase lens; and a second quarter wave plate ([0009]) between the second geometrical phase lens and the second polarization switch.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0070], [0127], [0136], [0138], [0142]; wherein the first polarization switch (1004) comprises a first electrically adjustable liquid crystal polarization rotator ([0164-0165]) and wherein the second polarization switch comprises a second electrically adjustable liquid crystal polarization rotator.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising a polarization switch and a linear polarizer, wherein the polarization switch is between the first geometrical phase lens and the linear polarizer and wherein the linear polarizer is between the polarization switch and the eye box.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising a quarter wave plate between the first geometrical phase lens and the polarization switch.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0070], [0127], [0136], [0138], [0142], [0164-0165]; wherein the polarization switch is configured to operate in: a first state ([0068]) while the display image passes through the first geometrical phase lens with a first circular polarization; and a second state ([0068]) while the display image passes through the first geometrical phase lens with a second circular polarization that is different than the first circular polarization.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; wherein the first geometrical phase lens is configured to exhibit a negative lens power for the display image passing through the first geometrical phase lens with the first circular polarization and is configured to exhibit a positive lens power for the display image passing through the first geometrical phase lens with the second circular polarization.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 13, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; wherein the first geometrical phase lens is configured to: pass the real-world image to the eye box with a negative lens power when the first geometrical phase lens receives the real-world image with the first circular polarization; and pass the real-world image to the eye box with a positive lens power when the first geometrical phase lens receives the real-world image with the second circular polarization.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; wherein the second geometrical phase lens is configured to: exhibit a positive lens power to the real-world image light that is passing through the first geometrical phase lens with the negative lens power; and exhibit a negative lens power to the real-world image that is passing through the first geometrical phase lens with the positive lens power.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising first and second polarization switches and first and second linear polarizers, wherein the first linear polarizer is between the first polarization switch and the eye box, wherein the first polarization switch is between the first linear polarizer and the first geometrical phase lens, wherein the second polarization switch is between the second linear polarizer and the second geometrical phase lens, and wherein the first and second polarization switches operate synchronously in: a first state while the display image passes through the first geometrical phase lens with a first circular polarization; and a second state while the display image passes through the first geometrical phase lens with a second circular polarization that is different than the first circular polarization.

With regard to claim 17, D1 teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; comprising: a display(250) configured to operate alternately in first and second states ([0068]), wherein the display is configured to provide a display image when operated in the second state and to provide no display image when operated in the first state; a waveguide (270, 280, 290, 300, 310) having an output coupler (570, 580, 590, 600, 610) through which a real-world image from a real-world object is viewable from an eye box ([0127]), wherein the waveguide is configured to receive the display image from the display and wherein the output coupler is configured to couple the display image out of the waveguide towards the eye box; and first and second geometrical phase lenses (320, 330, 340, 350) that are each configured to exhibit different lens powers under different circular light polarizations ([0066]), wherein the first and second geometrical phase lenses are between the output coupler and the eye box.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising a polarization switch between the first and second geometrical phase lenses wherein the polarization switch is configured to be turned on during the second state.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 18, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising a linear polarizer between the output coupler and the first geometrical phase lens and a quarter wave plate between the linear polarizer and the first geometrical phase lens.

With regard to claim 20, D1 teaches a head-mounted device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; comprising: a display (250) configured to operate alternately in first and second states ([0068]), wherein the display is configured to provide a display image of a first polarization state when operated in the first state and to provide a display image of a second polarization state that is different than the first polarization state when operated in the second state ([0068]); a waveguide (270, 280, 290, 300, 310) having an output coupler (570, 580, 590, 600, 610) through which a real-world image from a real-world object is viewable from an eye box ([0127]), wherein the waveguide is configured to receive the display image from the display and wherein the output coupler is configured to couple the display image out of the waveguide towards the eye box; and a geometrical phase lens (320, 330, 340, 350) interposed between the output coupler and the eye box, wherein the geometrical phase lens exhibits a positive lens power ([0136]) as the display image of the first polarization state passes through the geometrical phase lens and exhibits a negative lens power ([0136]) as the display image of the second polarization state passes through the geometrical phase lens.

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 20, wherein D1 further teaches an electronic device, in at least Fig. 6 and 10; [0009], [0068], [0070], [0127], [0136], [0138], [0142], [0164-0165]; further comprising a lens with a fixed negative lens power between the geometrical phase lens and the eye box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872